Citation Nr: 1340303	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable evaluation for hypertension.

2. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

4. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

5. Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss.

6. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

7. Entitlement to an effective date prior to April 2, 2007, for the award of service connection for PTSD.
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008, April 2010 and October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of an increased initial evaluation and earlier effective date for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an August 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to increased evaluations for bilateral hearing loss and peripheral neuropathy of the bilateral upper extremities.

2. In a November 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal of the issues of entitlement to increased evaluations for diabetes mellitus and hypertension.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for peripheral neuropathy of the left upper extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for peripheral neuropathy of the right upper extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for diabetes mellitus, type II.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  The appellant has withdrawn the issues of entitlement to increased evaluations for peripheral neuropathy of the bilateral upper extremities and bilateral hearing loss.  See August 2013 statement.  His authorized representative has withdrawn the issues of entitlement to increased evaluations for diabetes mellitus and hypertension.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The issue of entitlement to a compensable evaluation for hypertension is dismissed.

The issue of entitlement to an increased initial evaluation for peripheral neuropathy of the left upper extremity is dismissed.

The issue of entitlement to an increased initial evaluation for peripheral neuropathy of the right upper extremity is dismissed.

The issue of entitlement to an increased evaluation for diabetes mellitus, type II, is dismissed.

The issue of entitlement to an increased evaluation for bilateral hearing loss is dismissed.


REMAND

An October 2012 rating decision granted service connection for PTSD and assigned an initial evaluation of 50 percent and an effective date of April 2, 2007.  The Veteran filed a notice of disagreement (NOD) in January 2013, seeking to initiate an appeal of both the initial evaluation and effective date assigned for this disability.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to the issues of an increased initial evaluation for PTSD and an earlier effective date for the award of service connection for PTSD.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2013).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of: (1) entitlement to an initial evaluation in excess of 50 percent for PTSD; and (2) entitlement to an effective date prior to April 2, 2007, for the award of service connection for PTSD.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


